Exhibit 10.3

 

 

 

CHP LEAWOOD KS MOB OWNER, LLC, as mortgagor

(Borrower)

to

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, as mortgagee

(Lender)

 

 

MORTGAGE AND SECURITY AGREEMENT

(Doctors Specialty Hospital – First)

 

 

 

    

Dated:             As of August 16, 2013

 

Legal Description:     SEE EXHIBIT A

 

Location:         4901 College Boulevard, Leawood

Lot:                 Lot 1, Scottsdale Asset Management II

County:           Johnson County, Kansas

 

PREPARED OUT-OF-STATE BY

AND WHEN RECORDED MAIL TO:

 

Seyfarth Shaw LLP

1075 Peachtree Street, N.E., Suite 2500

Atlanta, Georgia 30309-3962

Attention: Jay Wardlaw, Esq.

Deal Name: CNL MOB Portfolio

Loan Number: 706109202

 

 

 

Prudential Loan No. 706109202

CNL MOB Portfolio

Mortgage and Security Agreement

(Doctors Specialty Hospital - First)



--------------------------------------------------------------------------------

MORTGAGE AND SECURITY AGREEMENT

(Doctors Specialty Hospital– First)

THIS MORTGAGE AND SECURITY AGREEMENT (this “Instrument”) is made as of the 16th
day of August, 2013, by CHP LEAWOOD KS MOB OWNER, LLC, a Delaware limited
liability company, having its principal office and place of business at c/o CNL
Healthcare Properties, Inc., 450 South Orange Avenue, Orlando, Florida 32801, as
mortgagor (“Borrower”), to THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, a New
Jersey corporation, having an office at c/o Prudential Asset Resources, Inc.,
2100 Ross Avenue, Suite 2500, Dallas, Texas 75201, Attention: Asset Management
Department; Reference Loan No. 706109202, as mortgagee (“Lender”).

RECITALS:

1. Lender has agreed to make on the date hereof certain loans to Borrower and
one or more affiliates of Borrower (collectively, “Related Borrowers”; Borrower
and the Related Borrowers collectively referred to as “Borrowers”) evidenced by
the Notes (as defined in the Loan Agreement [as hereinafter defined]), and
secured by, among other things, (i) the Property (as hereinafter defined), and
(ii) certain other properties, as identified from time to time in the Loan
Agreement, owned by one or more of the Related Borrowers (collectively, the
“Other Properties”).

2. Borrower, by the terms of that certain Promissory Note (Doctors Specialty
Hospital) dated as of the date hereof (as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time, the “Note”) and
in connection with the loan (the “Loan”) from Lender to Borrower, is indebted to
Lender in the principal sum of FOUR MILLION FIVE HUNDRED TEN THOUSAND AND NO/100
U.S. DOLLARS ($4,510,000.00).

3. The Loan is governed by that certain Loan Agreement dated as of the date
hereof by and among Borrower, Related Borrowers and Lender (as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time, the “Loan Agreement”).

4. Borrower desires to secure the payment of and the performance of all of its
obligations under the Note and certain additional Obligations (as hereinafter
defined); provided, however, that notwithstanding anything to the contrary
contained herein, this Instrument shall not secure any obligation of Borrowers
relating to the Other Indebtedness, the Other Notes, the Other Documents or the
Other Obligations (each as defined herein), except as set forth in Article VII
below.

IN CONSIDERATION of the principal sum of the Note, and other good and valuable
consideration, the receipt and sufficiency of which are acknowledged, Borrower
irrevocably:

A. Grants, bargains, sells, assigns, transfers, pledges, mortgages, warrants,
and conveys to Lender, and grants Lender a security interest in, the following
property, rights, interests and estates owned by Borrower (collectively, the
“Property”):

(i) The real property in Johnson County, Kansas, and described in Exhibit A (the
“Land”);

(ii) All of Borrower’s right, title and interest in and to all buildings,
structures and improvements (including fixtures) now or later located in or on
the Land (the “Improvements”);

 

1

Prudential Loan No. 706109202

CNL MOB Portfolio

Mortgage and Security Agreement

(Doctors Specialty Hospital - First)



--------------------------------------------------------------------------------

(iii) All easements, estates, and interests including hereditaments, servitudes,
appurtenances, tenements, mineral and oil/gas rights, water rights, air rights,
development power or rights, options, reversion and remainder rights, and any
other rights owned by Borrower and relating to or usable in connection with or
providing access to the Land or Improvements;

(iv) All right, title, and interest owned by Borrower in and to all land lying
within the rights-of-way, roads, or streets, open or proposed, adjoining the
Land to the center line thereof, and all sidewalks, alleys, and strips and gores
of land adjacent to or used in connection with the Land;

(v) All right, title, and interest of Borrower in, to, and under, to the extent
assignable, all plans, specifications, surveys, studies, reports, permits,
licenses, agreements, contracts, instruments, books of account, insurance
policies, and any other documents relating to the use, construction, occupancy,
leasing, activity, or operation of the Land or Improvements; provided, however,
that any such plans and specifications transferred hereunder are transferred for
use in connection with the Land or Improvements only and for no other purpose;

(vi) All of the fixtures and personal property described in Exhibit B owned by
Borrower and replacements thereof; but excluding all fixtures and personal
property owned by any tenant (a “Tenant”) of the Property;

(vii) All of Borrower’s right, title and interest in the proceeds (including
conversion to cash or liquidation claims) of (A) insurance relating to the
Property and (B) all awards made for the taking by eminent domain (or by any
proceeding or purchase in lieu thereof) of the Property, including awards
resulting from a change of any streets (whether as to grade, access, or
otherwise) and for severance damages;

(viii) All of Borrower’s right, title and interest in and to all tax refunds,
including interest thereon, tax rebates, tax credits, and tax abatements, and
the right to receive the same, which may be payable or available with respect to
the Property;

(ix) All leasehold estates, ground leases, leases, subleases, licenses, or other
agreements affecting the use, enjoyment or occupancy of the Property now or
later existing (including any use or occupancy arrangements created pursuant to
Title 7 or 11 of the United States Code, as amended from time to time, or any
similar federal or state laws now or later enacted for the relief of debtors
[the “Bankruptcy Code”]) and all extensions and amendments thereto
(collectively, the “Leases”) and all of Borrower’s right, title and interest
under the Leases, including all guaranties thereof;

(x) All rents, issues, profits, royalties, receivables, use and occupancy
charges (including all oil, gas or other mineral royalties and bonuses), income
and other benefits now or later derived from any portion or use of the Property
(including, without limitation, any payments received with respect to any Tenant
or the Property pursuant to the Bankruptcy Code) and all cash, security
deposits, advance rentals, or similar payments relating thereto (collectively,
the “Rents”) and all proceeds from the cancellation, termination, surrender,
sale or other disposition of the Leases, and the right to receive and apply the
Rents to the payment of the Obligations;

(xi) All of Borrower’s rights and privileges heretofore or hereafter otherwise
arising in connection with or pertaining to the Property, including, without
limiting the generality of the foregoing, all water and/or sewer capacity, all
water, sewer and/or other utility deposits or prepaid fees, and/or all water
and/or sewer and/or other utility tap rights or other utility rights, any right
or privilege of Borrower under

 

2

Prudential Loan No. 706109202

CNL MOB Portfolio

Mortgage and Security Agreement

(Doctors Specialty Hospital - First)



--------------------------------------------------------------------------------

any loan commitment, lease, contract, declaration of covenants, restrictions and
easements or like instrument, developer’s agreement, or other agreement with any
third party pertaining to the ownership, development, construction, operation,
maintenance, marketing, sale or use of the Property; and

(xii) All of Borrower’s inventory, accounts, accounts receivable, contract
rights, general intangibles, and all proceeds thereof relating to the Property.

B. Absolutely and unconditionally assigns, sets over, and transfers to Lender
all of Borrower’s right, title, interest and estates in and to the Leases and
the Rents, subject to the terms and license granted to Borrower under that
certain Assignment of Leases and Rents (Doctors Specialty Hospital – First) made
by Borrower to Lender dated as of the date hereof (as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time, the
“Assignment”), which document shall govern and control the provisions of this
assignment.

TO HAVE AND TO HOLD the Property unto Lender and its successors and assigns
forever, and Borrower hereby binds itself and its successors and assigns to
warrant and forever defend the title to the Property unto Lender, its successors
and assigns, against the claim or claims of all persons claiming the same or any
part thereof, subject to the Permitted Encumbrances (as defined in the Loan
Agreement) and the provisions, terms and conditions of this Instrument.

PROVIDED, HOWEVER, if Borrower shall pay and perform (or cause to be paid or
performed) the Obligations as provided for in the Documents (defined below) and
shall comply (or cause Property Manager to comply with) with all the provisions,
terms and conditions in the Documents, these presents and the estates hereby
granted (except for the obligations of Borrower set forth in Sections 3.11 and
3.12 and Article VIII of the Loan Agreement) shall cease, terminate and be void.

IN FURTHERANCE of the foregoing, Borrower warrants, represents, covenants and
agrees as follows:

ARTICLE I - OBLIGATIONS; DOCUMENTS; INCORPORATION; DEFINITIONS

Section 1.01 Obligations. This Instrument is executed, acknowledged, and
delivered by Borrower to secure and enforce the following obligations
(collectively, the “Obligations”):

(a) Payment of all obligations, indebtedness and liabilities under the Documents
including (i) the Prepayment Premium, (ii) interest at both the Note Rate and at
the Default Rate, if applicable and to the extent permitted by Laws, and
(iii) renewals, extensions, and amendments of the Documents;

(b) Performance of every obligation, covenant, and agreement under the Documents
including renewals, extensions, and amendments of the Documents; and

(c) Payment of all sums advanced (including costs and expenses) by Lender
pursuant to the Documents including renewals, extensions, and amendments of the
Documents.

Section 1.02 Documents; Incorporation. The “Documents” shall mean this
Instrument, the Loan Agreement, the Note, the Assignment, the Environmental
Indemnity, and any other written agreement executed by Borrower or any guarantor
in connection with the Loan (but excluding the Loan application and Loan
commitment) and by the party against whom enforcement is sought, including those
given to evidence or further secure the payment and performance of any of the
Obligations, and any written

 

3

Prudential Loan No. 706109202

CNL MOB Portfolio

Mortgage and Security Agreement

(Doctors Specialty Hospital - First)



--------------------------------------------------------------------------------

renewals, extensions, and amendments of the foregoing, executed by the party
against whom enforcement is sought. All of the provisions of the other Documents
(including, without limitation, the limited and full recourse liability
provisions of Article VIII of the Loan Agreement) are incorporated into this
Instrument to the same extent and with the same force as if fully set forth in
this Instrument.

Section 1.03 Definitions. All capitalized terms not defined herein shall have
the respective meanings set forth in the Loan Agreement. The terms set forth
below are defined in the following sections of this Instrument:

 

Assignment    Recitals, Section 4(B) Bankruptcy Code    Recitals, Section
4(A)(ix) Borrower    Preamble Borrowers    Recitals, Section 1 Documents   
Section 1.02 Future Advance    Section 6.01 Improvements    Recitals, Section
4(A)(ii) Instrument    Preamble K.S.A.    Section 6.01 Land    Recitals, Section
4(A)(i) Leases    Recitals, Section 4(A)(ix) Lender    Preamble Loan   
Recitals, Section 2 Loan Agreement    Recitals, Section 3 Note    Recitals,
Section 2 Notice    Section 5.02 Obligations    Section 1.01 Other Documents   
Section 7.01(a) Other Indebtedness    Section 7.01(b) Other Mortgages    Section
7.01(c) Other Notes    Section 7.01(d) Other Obligations    Section 7.01(e)
Other Properties    Recitals, Section 1 Other Subordinate Assignments    Section
7.01(g) Other Subordinate Mortgages    Section 7.01(h) Personal Property   
Section 3.02(j) Property    Recitals, Section 4(A) Related Borrowers   
Recitals, Section 1 Rents    Recitals, Section 4(A)(x) Subordinate Assignment   
Section 7.01(i) Subordinate Mortgage    Section 7.01(j) Tenant    Recitals,
Section 4(A)(vi)

ARTICLE II - SALE, TRANSFER, OR ENCUMBRANCE OF THE PROPERTY

Section 2.01 Due-on-Sale or Encumbrance. It shall be an Event of Default and, at
the sole option of Lender, Lender may accelerate the Obligations, and the entire
Obligations (including any Prepayment Premium) shall become immediately due and
payable, if, without Lender’s prior written consent (which consent may be given
or withheld for any or for no reason or given conditionally, in Lender’s sole
discretion), any of the events set forth in Section 5.01 of the Loan Agreement
shall occur.

 

4

Prudential Loan No. 706109202

CNL MOB Portfolio

Mortgage and Security Agreement

(Doctors Specialty Hospital - First)



--------------------------------------------------------------------------------

ARTICLE III - DEFAULTS AND REMEDIES

Section 3.01 Events of Default. The occurrence of an Event of Default (as such
term is defined in Section 6.01 of the Loan Agreement) shall constitute, at
Lender’s option, an Event of Default under this Instrument and the other
Documents.

Section 3.02 Remedies. If an Event of Default occurs, Lender or any person
designated by Lender may (but shall not be obligated to) take any enforcement
action (separately, concurrently, cumulatively, and at any time and in any
order) permitted under any Laws, without notice, demand, presentment, or protest
(all of which are hereby waived), to protect and enforce Lender’s rights under
the Documents or Laws including the following actions:

(a) accelerate and declare the entire unpaid Obligations immediately due and
payable, except for defaults under Sections 6.01(f), 6.01(g), 6.01(h), or
6.01(i) of the Loan Agreement which shall automatically make the Obligations
immediately due and payable;

(b) judicially or otherwise, (i) completely foreclose this Instrument or
(ii) partially foreclose this Instrument for any portion of the Obligations due
and the lien and security interest created by this Instrument shall continue
unimpaired and without loss of priority as to the remaining Obligations not yet
due;

(c) sell for cash or upon credit the Property and all right, title and interest
of Borrower therein and rights of redemption thereof, pursuant to power of sale;

(d) recover judgment on the Note either before, during or after any proceedings
for the enforcement of the Documents and without any requirement of any action
being taken to (i) realize on the Property or (ii) otherwise enforce the
Documents;

(e) seek specific performance of any provisions in the Documents;

(f) apply for the appointment of a receiver, custodian, trustee, liquidator, or
conservator of the Property without (i) notice to any person, (ii) regard for
(A) the adequacy of the security for the Obligations or (B) the solvency of
Borrower or any person liable for the payment of the Obligations; and Borrower
and any person so liable waives or shall be deemed to have waived the foregoing
and any other objections to the fullest extent permitted by Laws and consents or
shall be deemed to have consented to such appointment;

(g) with or without entering upon the Property, (i) exclude Borrower and any
person from the Property without liability for trespass, damages, or otherwise;
(ii) take possession of, and Borrower shall surrender on demand, all books,
records, and accounts relating to the Property; (iii) give notice to Tenants or
any person, make demand for, collect, receive, sue for, and recover in its own
name all Rents and cash collateral derived from the Property; (iv) use, operate,
manage, preserve, control, and otherwise deal with every aspect of the Property,
subject to applicable Laws, including (A) conducting its business, (B) insuring
it, (C) making all repairs, renewals, replacements, alterations, additions, and
improvements to or on it, (D) completing the construction of any Improvements in
manner and form as Lender deems advisable, and (E) executing, modifying,
enforcing, and terminating new and existing Leases on such terms as Lender deems
advisable and evicting any Tenants in default; (v) apply the receipts from the
Property to payment of the Obligations, in any order or priority determined by
Lender, after first deducting all Costs, expenses, and liabilities incurred by
Lender in connection with the foregoing operations and all amounts needed to pay

 

5

Prudential Loan No. 706109202

CNL MOB Portfolio

Mortgage and Security Agreement

(Doctors Specialty Hospital - First)



--------------------------------------------------------------------------------

the Impositions and other expenses of the Property, as well as just and
reasonable compensation for the services of Lender and its attorneys, agents,
and employees; and/or (vi) in every case in connection with the foregoing,
exercise all rights and powers of Borrower or Lender with respect to the
Property, either in Borrower’s name or otherwise;

(h) release any portion of the Property for such consideration, if any, as
Lender may require without, as to the remainder of the Property, impairing or
affecting the lien or priority of this Instrument or improving the position of
any subordinate lienholder with respect thereto, except to the extent that the
Obligations shall have been actually reduced, and Lender may accept by
assignment, pledge, or otherwise any other property in place thereof as Lender
may require without being accountable for so doing to any other lienholder;

(i) apply any Deposits to the following items in any order and in Lender’s sole
discretion: (A) the Obligations, (B) Costs, (C) advances made by Lender under
the Documents, and/or (D) Impositions;

(j) take all actions permitted under the U.C.C. of the State of Kansas including
(i) the right to take possession of all tangible and intangible personal
property now or hereafter included within the Property (the “Personal Property”)
and take such actions as Lender deems advisable for the care, protection and
preservation of the Personal Property and (ii) request Borrower at its expense
to assemble the Personal Property and make it available to Lender at a
convenient place acceptable to Lender. Any notice of sale, disposition or other
intended action by Lender with respect to the Personal Property sent to Borrower
at least ten (10) Business Days prior to such action shall constitute
commercially reasonable notice to Borrower; or

(k) take any other action permitted under any Laws.

If Lender exercises any of its rights under Section 3.02(g), Lender shall not
(a) be deemed to have entered upon or taken possession of the Property except
upon the exercise of its option to do so, evidenced by its demand and overt act
for such purpose; (b) be deemed a beneficiary or mortgagee in possession by
reason of such entry or taking possession; nor (c) be liable (i) to account for
any action taken pursuant to such exercise other than for Rents actually
received by Lender, (ii) for any loss sustained by Borrower resulting from any
failure to lease the Property, or (iii) any other act or omission of Lender
except for losses caused by Lender’s willful misconduct or gross negligence.
Borrower hereby consents to, ratifies, and confirms the exercise by Lender of
its rights under this Instrument and appoints Lender as its attorney-in-fact,
which appointment shall be deemed to be coupled with an interest and
irrevocable, for such purposes.

Section 3.03 Expenses. All Costs, expenses, allocated or accrued fees, or other
amounts paid or incurred by Lender in the exercise of its rights under the
Documents, which are reimbursable or payable to Lender by Borrower under the
Documents, together with interest thereon at the applicable interest rate
specified in the Loan Agreement, which shall be the Default Rate unless
prohibited by Laws, shall be (a) part of the Obligations, (b) secured by this
Instrument, and (c) allowed and included as part of the Obligations in any
foreclosure, decree for sale, power of sale, or other judgment or decree
enforcing Lender’s rights under the Documents.

Section 3.04 Rights Pertaining to Sales. To the extent permitted under (and in
accordance with) any Laws, the following provisions shall, as Lender may
determine in its sole discretion, apply to any sales of the Property under this
Article III, whether by judicial proceeding, judgment, decree, power of sale,
foreclosure or otherwise: (a) Lender may conduct a single sale of the Property
or multiple sales of any part

 

6

Prudential Loan No. 706109202

CNL MOB Portfolio

Mortgage and Security Agreement

(Doctors Specialty Hospital - First)



--------------------------------------------------------------------------------

of the Property in separate tracts or in its entirety or any other manner
consistent with applicable Laws as Lender deems in its best interests and
Borrower waives any right to require otherwise; (b) if Lender elects more than
one sale of the Property, Lender may at its option cause the same to be
conducted simultaneously or successively, on the same day or on such different
days or times and in such order as Lender may deem to be in its best interests,
no such sale shall terminate or otherwise affect the lien of this Instrument on
any part of the Property not then sold, and Borrower shall pay the costs and
expenses of each such sale; (c) any sale may be postponed or adjourned by public
announcement at the time and place appointed for such sale or for such postponed
or adjourned sale without further notice; or such sale may occur, without
further notice, at the time fixed by the last postponement or a new notice of
sale may be given; and (d) Lender may acquire the Property and, in lieu of
paying cash, may pay by crediting against the Obligations the amount of its bid,
after deducting therefrom any sums which Lender is authorized to deduct under
the provisions of the Documents. After any such sale, Lender shall deliver to
the purchaser at such sale a deed conveying the property so sold, but without
any covenant or warranty, express or implied. The recitals in any such deed of
any matters or facts shall be conclusive proof of the truthfulness thereof. Any
person, including Borrower or Lender, may purchase at such sale.

Section 3.05 Application of Proceeds. Any proceeds received from any sale or
disposition under this Article III or otherwise, together with any other sums
held by Lender, shall, except as expressly provided to the contrary, be applied
in the order determined by Lender to: (a) payment of all Costs and expenses of
any enforcement action or foreclosure sale, transfer of title by power of sale,
or otherwise, including interest thereon at the applicable interest rate
specified in the Loan Agreement, which shall be the Default Rate unless
prohibited by Laws, (b) all taxes, Assessments, and other charges unless the
Property was sold subject to these items; (c) payment of the Obligations in such
order as Lender may elect; (d) payment of any other sums secured or required to
be paid by Borrower; and (e) payment of the surplus, if any, to any person
lawfully entitled to receive it. Borrower and Lender intend and agree that
during any period of time between any foreclosure judgment that may be obtained
and the actual foreclosure sale that the foreclosure judgment will not
extinguish the Documents or any rights contained therein including the
obligation of Borrower to pay all Costs and to pay interest at the applicable
interest rate specified in the Loan Agreement, which shall be the Default Rate
unless prohibited by Laws.

Section 3.06 Additional Provisions as to Remedies. No failure, refusal, waiver,
or delay by Lender to exercise any rights under the Documents upon any default
or Event of Default shall impair Lender’s rights or be construed as a waiver of,
or acquiescence to, such or any subsequent default or Event of Default. No
recovery of any judgment by Lender and no levy of an execution upon the Property
or any other property of Borrower shall affect the lien and security interest
created by this Instrument and such liens, rights, powers, and remedies shall
continue unimpaired as before. Lender may resort to any security given by this
Instrument or any other security now given or hereafter existing to secure the
Obligations, in whole or in part, in such portions and in such order as Lender
may deem advisable, and no such action shall be construed as a waiver of any of
the liens, rights, or benefits granted hereunder. Acceptance of any payment
after any Event of Default shall not be deemed a waiver or a cure of such Event
of Default and such acceptance shall be deemed an acceptance on account only. If
Lender has started enforcement of any right by foreclosure, sale, entry, or
otherwise and such proceeding shall be discontinued, abandoned, or determined
adversely for any reason, then Borrower and Lender shall be restored to their
former positions and rights under the Documents with respect to the Property,
subject to the lien and security interest hereof.

Section 3.07 Waiver of Rights and Defenses. To the fullest extent Borrower may
do so under Laws, Borrower (a) will not at any time insist on, plead, claim, or
take the benefit of any statute or rule of law now or later enacted providing
for any appraisement, valuation, stay, extension, moratorium, redemption, or any
statute of limitations; (b) for itself, its successors and assigns, and for any
person ever claiming an

 

7

Prudential Loan No. 706109202

CNL MOB Portfolio

Mortgage and Security Agreement

(Doctors Specialty Hospital - First)



--------------------------------------------------------------------------------

interest in the Property (other than Lender), waives and releases all rights of
redemption, reinstatement, valuation, appraisement, notice of intention to
mature or declare due the whole of the Obligations, all rights to a marshaling
of the assets of Borrower, including the Property, or to a sale in inverse order
of alienation, in the event of foreclosure (or extinguishment by transfer of
title by power of sale) of the liens and security interests created under the
Documents; (c) shall not be relieved of its obligation to pay the Obligations as
required in the Documents nor shall the lien or priority of the Documents be
impaired by any agreement renewing, extending, or modifying the time of payment
or the provisions of the Documents (including a modification of any interest
rate), unless expressly released, discharged, or modified by such agreement.
Regardless of consideration and without any notice to or consent by the holder
of any subordinate lien, security interest, encumbrance, right, title, or
interest in or to the Property, Lender may (a) release any person liable for
payment of the Obligations or any portion thereof or any part of the security
held for the Obligations or (b) modify any of the provisions of the Documents
without impairing or affecting the Documents or the lien, security interest, or
the priority of the modified Documents as security for the Obligations over any
such subordinate lien, security interest, encumbrance, right, title, or
interest.

Section 3.08 Additional Credit Bidding. In connection with any sale of the
Property pursuant to Section 363 of the Bankruptcy Code or any plan under the
Bankruptcy Code, Lender shall have the right to acquire the Property and, in
lieu of paying cash, Lender shall have the right (at its option) to pay by
crediting against the Obligations the amount of its bid, after deducting
therefrom any sums which Lender is authorized to deduct under the provisions of
the Documents.

ARTICLE IV - SECURITY AGREEMENT

Section 4.01 Security Agreement. This Instrument constitutes both a real
property mortgage and a “security agreement” within the meaning of the U.C.C.
The Property includes real and personal property and all tangible and intangible
rights and interest of Borrower in the Property. Borrower grants to Lender, as
security for the Obligations, a security interest in the Personal Property to
the fullest extent that the Personal Property may be subject to the U.C.C.
Borrower authorizes Lender to file any financing or continuation statements and
amendments thereto relating to the Personal Property without the signature of
Borrower if permitted by Laws.

ARTICLE V - ADDITIONAL PROVISIONS

Section 5.01 Usury Savings Clause. Without limiting Section 1.02 above, the
provisions of Section 9.01 of the Loan Agreement are hereby incorporated by
reference into this Instrument to the same extent and with the same force as if
fully set forth herein.

Section 5.02 Notices. Any notice, request, demand, consent, approval, direction,
agreement, or other communication (any “notice”) required or permitted under the
Documents shall be in writing and shall be validly given if sent by a
nationally-recognized courier that obtains receipts, delivered personally by a

 

8

Prudential Loan No. 706109202

CNL MOB Portfolio

Mortgage and Security Agreement

(Doctors Specialty Hospital - First)



--------------------------------------------------------------------------------

courier that obtains receipts, or mailed by United States certified mail (with
return receipt requested and postage prepaid) addressed to the applicable person
as follows:

 

If to Borrower:

 

CHP LEAWOOD KS MOB OWNER, LLC

c/o CNL Healthcare Properties, Inc.

450 South Orange Avenue

Orlando, Florida 32801

Attention:      Joseph T. Johnson, SVP and CFO,

                      and Holly J. Greer, SVP and

                      General Counsel

  

With a copy of notices sent to Borrower to:

 

LOWNDES, DROSDICK, DOSTER, KANTOR

& REED, P.A.

215 N. Eola Drive

Orlando, Florida 32801

Attention:  Peter Luis Lopez, Esq.

 

If to Lender:

 

THE PRUDENTIAL INSURANCE COMPANY

OF AMERICA

c/o Prudential Asset Resources, Inc.

2100 Ross Avenue, Suite 2500

Dallas, Texas 75201

Attention: Asset Management Department

Reference Loan No. 706109202

  

 

With a copy of notices sent to Lender to:

 

THE PRUDENTIAL INSURANCE COMPANY

OF AMERICA

c/o Prudential Asset Resources, Inc.

2100 Ross Avenue, Suite 2500

Dallas, Texas 75201

Attention: Legal Department

Reference Loan No. 706109202

Each notice shall be effective upon being so sent, delivered, or mailed, but the
time period for response or action shall run from the date of receipt as shown
on the delivery receipt. Refusal to accept delivery or the inability to deliver
because of a changed address for which no notice was given shall be deemed
receipt. Any party may periodically change its address for notice and specify up
to two (2) additional addresses for copies by giving the other party at least
ten (10) days’ prior notice.

Section 5.03 Applicable Law and Submission to Jurisdiction. This Instrument
shall be governed by and construed in accordance with the laws of the State of
Kansas and the applicable laws of the United States of America. Without limiting
Lender’s right to bring any Action (as defined in the Loan Agreement) in the
courts of other jurisdictions, Borrower irrevocably (a) submits to the
jurisdiction of any state or federal court in the State of Kansas, (b) agrees
that any Action may be heard and determined in such court, and (c) waives, to
the fullest extent permitted by Laws, the defense of an inconvenient forum to
the maintenance of any Action in such jurisdiction.

Section 5.04 Transfer of Loan.

(a) Lender may, at any time, (i) sell, transfer or assign the Documents and any
servicing rights with respect thereto or (ii) grant participations therein or
issue Securities (as defined in the Loan Agreement). Lender may forward to any
Investors (as defined in the Loan Agreement), to any Rating Agency (as defined
in the Loan Agreement) rating such Securities and to any prospective Investor,
all documents and information which Lender now has or may later acquire relating
to the Obligations, Borrower, any guarantor, any indemnitor(s), the Leases, and
the Property, whether furnished by Borrower, any guarantor, any indemnitor(s) or
otherwise, as Lender determines advisable. Borrower, any guarantor and any
indemnitor of Borrower’s obligations under the Documents agree to cooperate with
Lender in connection with any transfer made or any Securities created pursuant
to this Section 5.04 including the delivery of an estoppel certificate in
accordance with Section 3.16 of the Loan Agreement and such other documents as
may be reasonably requested by Lender. Borrower shall also furnish consent of
any Borrower, any guarantor and any indemnitor in order to permit Lender to
furnish such Investors or such

 

9

Prudential Loan No. 706109202

CNL MOB Portfolio

Mortgage and Security Agreement

(Doctors Specialty Hospital - First)



--------------------------------------------------------------------------------

prospective Investors or such Rating Agency with any and all information
concerning the Property, the Leases, the financial condition of Borrower, any
guarantor and any indemnitor, as may be reasonably requested by Lender, any
Investor, any prospective Investor or any Rating Agency and which may be
complied with without undue expense.

(b) Borrower agrees that upon any assignment or transfer of the Documents by
Lender to any third party, Lender shall have no obligations or liabilities under
the Documents for the period from and after such assignment or transfer, such
third party shall be substituted as the lender under the Documents for all
purposes, and Borrower shall look solely to such third party for the performance
of any obligations under the Documents or with respect to the Loan arising from
and after the date of such assignment or transfer.

(c) Upon an assignment or other transfer of the Documents, Lender may, at its
discretion, pay over the Deposits in its possession and deliver all other
collateral mortgaged, granted, pledged or assigned pursuant to the Documents, or
any part thereof, to the transferee who shall thereupon become vested with all
the rights herein or under applicable law given to Lender with respect thereto,
and Lender shall thereafter forever be relieved and fully discharged from any
liability or responsibility in the matter; but Lender shall retain all rights
hereby given to it with respect to any liabilities and the collateral not so
transferred to Borrower or to the assignee or transferee of the Documents. If
the Deposits are transferred or assigned to the assignee or transferee, then
Borrower shall then look solely to such assignee or transferee with respect
thereto. This provision shall apply to every transfer of the Deposits and any
other collateral mortgaged, granted, pledged or assigned pursuant to the
Documents, or any part thereof, to a new assignee or transferee. Subject to the
provisions of Section 5.01 of the Loan Agreement, a transfer of title to the
Land shall automatically transfer to the new owner the beneficial interest in
the Deposits.

Section 5.05 Miscellaneous. If any provision of the Documents shall be held to
be invalid, illegal, or unenforceable in any respect, this shall not affect any
other provisions of the Documents and such provision shall be limited and
construed as if it were not in the Documents. If title to the Property becomes
vested in any person other than Borrower, then Lender may, without notice to
Borrower, deal with such person regarding the Documents or the Obligations in
the same manner as with Borrower without in any way vitiating or discharging
Borrower’s liability under the Documents or being deemed to have consented to
the vesting. If both the lessor’s and lessee’s interest under any Lease ever
becomes vested in any one person, this Instrument and the lien and security
interest created hereby shall not be destroyed or terminated by the application
of the doctrine of merger, and Lender shall continue to have and enjoy all its
rights and privileges as to each separate estate. Upon foreclosure (or transfer
of title by power of sale) of this Instrument, none of the Leases shall be
destroyed or terminated as a result of such foreclosure (or transfer of title by
power of sale), by application of the doctrine of merger or as a matter of law,
unless Lender takes all actions required by law to terminate the Leases as a
result of foreclosure (or transfer of title by power of sale). All of Borrower’s
covenants and agreements under the Documents shall run with the land and time is
of the essence. Borrower appoints Lender as its attorney-in-fact, which
appointment is irrevocable and shall be deemed to be coupled with an interest,
with respect to the execution, acknowledgment, delivery, filing or recording for
and in the name of Borrower of any of the documents listed in Sections 3.04,
3.19, 4.01, and 6.02 of the Loan Agreement. The Documents cannot be amended,
terminated, or discharged except in a writing signed by the party against whom
enforcement is sought. No waiver, release, or other forbearance by Lender will
be effective unless it is in a writing signed by Lender and then only to the
extent expressly stated. The provisions of the Documents shall be binding upon
Borrower and its heirs, devisees, representatives, successors, and assigns
including successors in interest to the Property and inure to the benefit of
Lender and its heirs, successors, substitutes, and assigns. Where two or more
persons have executed the Documents, the obligations of such persons shall be
joint and several, except to the extent the

 

10

Prudential Loan No. 706109202

CNL MOB Portfolio

Mortgage and Security Agreement

(Doctors Specialty Hospital - First)



--------------------------------------------------------------------------------

context clearly indicates otherwise. The Documents may be executed in any number
of counterparts with the same effect as if all parties had executed the same
document. All such counterparts shall be construed together and shall constitute
one instrument, but in making proof hereof it shall only be necessary to produce
one such counterpart. Upon receipt of an affidavit of an officer of Lender or
Borrower, as the case may be, as to the loss, theft, destruction or mutilation
of any Document which is not of public record, and, in the case of any
mutilation, upon surrender and cancellation of the Document, Borrower or Lender,
as the case may be, will issue, in lieu thereof, a replacement Document, dated
the date of the lost, stolen, destroyed or mutilated Document containing the
same provisions. Any reviews, inspections, reports, approvals or similar items
conducted, made or produced by or on behalf of Lender with respect to Borrower,
the Property or the Loan are for loan underwriting and servicing purposes only,
and shall not constitute an acknowledgment, representation or warranty of the
accuracy thereof, or an assumption of liability with respect to Borrower,
Borrower’s contractors, architects, engineers, employees, agents or invitees,
present or future tenants, occupants or owners of the Property, or any other
party.

Section 5.06 Entire Agreement. Except as provided in Section 3.17 of the Loan
Agreement, (a) the Documents constitute the entire understanding and agreement
between Borrower and Lender with respect to the Loan and supersede all prior
written or oral understandings and agreements with respect to the Loan including
the Loan application and Loan commitment, and (b) Borrower is not relying on any
representations or warranties of Lender except as expressly set forth in the
Documents.

Section 5.07 WAIVER OF TRIAL BY JURY. EACH OF BORROWER AND LENDER HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM FILED BY EITHER PARTY, WHETHER IN CONTRACT,
TORT OR OTHERWISE, RELATING DIRECTLY OR INDIRECTLY TO THE LOAN, THE DOCUMENTS,
OR ANY ALLEGED ACTS OR OMISSIONS OF LENDER OR BORROWER IN CONNECTION THEREWITH.

ARTICLE VI - LOCAL LAW PROVISIONS

Section 6.01 Waiver of Redemption. Without limiting the generality of any other
waivers contained in this Instrument, Mortgagor expressly waives all rights of
redemption under Kansas Statutes Annotated (“K.S.A.”) § 60-2414.

Section 6.02 Power of Sale References. The provisions of Article V and Article
VII of this Instrument are uniform provisions for use in more than one
jurisdiction. For purposes of this Instrument serving as a mortgage covering
real estate located in the State of Kansas, provisions assuming or implying the
availability of foreclosure by power of sale shall be deemed to be qualified by
the phrase “to the extent, if any, such power of sale is permitted under
applicable law”.

Section 6.03 Attorney’s Fees and Collection Costs. Notwithstanding anything to
the contrary contained in this Instrument or the other Documents, Lender shall
not be entitled under any provision of this Instrument or the other Documents to
recover from Borrower costs of collection to the extent (a) such costs include
costs that were incurred by a salaried employee of Lender or its assignee or
(b) such recovery would result in payment by Borrower of both attorneys’ fees
and collection agency fees.

Section 6.04 Future Advances. This Instrument secures future advances under the
Note and the Loan Agreement pursuant to K.S.A. § 58-2336. The maximum amount
secured by this Instrument shall in no event exceed $4,510,000.00.

 

11

Prudential Loan No. 706109202

CNL MOB Portfolio

Mortgage and Security Agreement

(Doctors Specialty Hospital - First)



--------------------------------------------------------------------------------

Section 6.05 Business Purposes. The Loan secured by this Instrument is a
“business loan” within the meaning of K.S.A. § 16-207.

ARTICLE VII - SPECIAL PROVISIONS

Section 7.01 Other Definitions. As used in this Instrument, the following terms
shall have the following meanings:

(a) Other Documents: The Other Notes, the Loan Agreement (as it relates to the
Other Indebtedness), the Subordinate Mortgage, the Other Subordinate Mortgages,
the Subordinate Assignment, the Other Subordinate Assignments, and all other
documents evidencing, securing or relating to the payment of the Other
Indebtedness or performance of the Other Obligations.

(b) Other Indebtedness: The loans from Lender to Borrowers evidenced by the
Other Notes.

(c) Other Mortgages: Those certain other mortgages and deeds of trust dated as
of the date of this Instrument, executed by one or more of Related Borrowers,
for the benefit of Lender, securing the Other Obligations and encumbering the
Other Properties.

(d) Other Notes: Collectively, all of the promissory notes defined and
identified from time to time in the Loan Agreement as the “Notes,” with the
exception of that certain promissory note defined herein as the “Note,” as the
same are amended, renewed, extended, supplemented, restated or otherwise
modified from time to time in accordance with the provisions of the Loan
Agreement or such promissory note.

(e) Other Obligations: Any and all covenants, promises, and other obligations
(including payment of the Other Indebtedness) made or owing by Borrowers to or
due to Lender under and/or as set forth in the Other Documents, and all of the
material covenants, promises, and other material obligations made or owing by
Borrowers to each and every other Person relating to the Property, exclusive of
the Obligations.

(f) Other Properties: As defined in Recitals, Section 1.

(g) Other Subordinate Assignments: Those certain other second priority
assignments of leases and rents dated as of the date of this Instrument,
executed by one or more of Related Borrowers, for the benefit of Lender,
securing the Other Obligations.

(h) Other Subordinate Mortgages: Those certain other second priority mortgages
and deeds of trust dated as of the date of this Instrument, executed by one or
more of Related Borrowers, for the benefit of Lender, securing the Other
Obligations.

(i) Subordinate Assignment: The Assignment of Leases and Rents (Doctors
Specialty Hospital – Second) dated as of the date of this Instrument, executed
by Borrower, for the benefit of Lender securing the Other Obligations.

(j) Subordinate Mortgage: The Mortgage and Security Agreement (Doctors Specialty
Hospital – Second) dated as of the date of this Instrument, executed by Borrower
for the benefit of Lender, securing the Other Obligations.

 

12

Prudential Loan No. 706109202

CNL MOB Portfolio

Mortgage and Security Agreement

(Doctors Specialty Hospital - First)



--------------------------------------------------------------------------------

Section 7.02 Cross Default and Notice Provisions. Any Event of Default under any
of the Other Documents shall constitute, at Lender’s option, an Event of Default
under the Documents. Any Event of Default under any of the Documents shall
constitute, at Lender’s option, an Event of Default under the Other Documents.
In the event of a default under any of the Documents or any of the Other
Documents, Borrower hereby acknowledges and agrees that: (A) Lender shall only
be obligated to send one (1) notice of default to any one of Borrowers; and
(B) said notice shall be deemed notice to all Borrowers under all of the
Documents and all of the Other Documents.

Section 7.03 Application of Funds. At any time that Lender has the right or
option hereunder to apply any funds in its possession (to the extent permitted
by applicable Laws) to the Obligations following the occurrence of an Event of
Default under any of the Documents or under the Other Documents, Lender shall be
entitled to apply such amounts (to the extent permitted by applicable Laws) to
the Note or any of the Other Notes, regardless of whether under the terms of
such note(s) such amounts are then due and payable.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURES ON FOLLOWING PAGE]

 

13

Prudential Loan No. 706109202

CNL MOB Portfolio

Mortgage and Security Agreement

(Doctors Specialty Hospital - First)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Instrument as of the day
first set forth above.

 

BORROWER:

CHP LEAWOOD KS MOB OWNER, LLC,

a Delaware limited liability company

By:  

/s/ Joshua J. Taube     [SEAL]

Name:   Joshua J. Taube Title:   Vice President

 

STATE OF GEORGIA         )                           ) SS. COUNTY OF FULTON  
      )  

This Assignment was acknowledged before me on the 15th day of August, 2013, by
Joshua J. Taube, as Vice President of CHP Leawood KS MOB Owner, LLC, a Delaware
limited liability company.

 

/s/ Darlene S. Nutter

Notary Public

Darlene S. Nutter

Printed Name

September 5, 2015

My Commission expires

[SEAL]

 

1

Prudential Loan No. 706109202

CNL MOB Portfolio

Mortgage and Security Agreement

(Doctors Specialty Hospital - First)



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION

(Doctors Specialty Hospital)

[Intentionally Omitted]

EXHIBIT B

DESCRIPTION OF PERSONAL PROPERTY SECURITY

[Intentionally Omitted]

 

Prudential Loan No. 706109202

CNL MOB Portfolio

Mortgage and Security Agreement

(Doctors Specialty Hospital - First)